EXHIBIT 23.1 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Skye International, Inc. and Subsidiaries We have reviewed the accompanying consolidated balance sheet of Skye International, Inc. and Subsidiaries as of March 31, 2009, and the related consolidated statements of operations, stockholders’ equity (deficit), and cash flows for the three-month periods ended March 31, 2009 and 2008. These interim financial statements are the responsibility of the Corporation’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists of principally applying analytical procedures and making inquiries of persons responsible for the financials and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to such consolidated financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with standards of the Public Company Accounting Oversight Board (United States), the balance sheets of Skye International, Inc. and Subsidiaries as of December 31, 2008 and 2007; and in our report dated February 26, 2009, we expressed an unqualified opinion on those financial statements with a going concern paragraph. In our opinion, the information set forth in the accompanying balance sheet as of December 31, 2008 is fairly stated, in all material respects, in relations to the balance sheet from which it has been derived. /s/ Moore & Associates, Chartered Moore & Associates, Chartered Las
